United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2816
                       ___________________________

                                  LaRonda Phox

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  George E. Fern Co., an Ohio corporation; International Alliance of Theatrical
                          Stage Employees, Local 31

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                          Submitted: February 27, 2014
                             Filed: March 4, 2014
                                 [Unpublished]
                                ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       LaRonda Phox appeals following the district court’s1 entry of final judgment
in her employment discrimination action. We have carefully considered Phox’s
arguments for reversing the numerous orders she identifies on appeal, and we agree
with the district court’s disposition of these matters and its underlying analysis,
including its denial of her motion for default judgment against George E. Fern
Company, see Norsyn, Inc. v. Desai, 351 F.3d 825, 828 (8th Cir. 2003) (reviewing for
abuse of discretion), and its grant of summary judgment to International Alliance of
Theatrical Stage Employees, Local 31, see Shaffer v. Potter, 499 F.3d 900, 903 (8th
Cir. 2007) (de novo review). The judgment of the district court is affirmed, see 8th
Cir. R. 47B, and we deny Phox’s motion for a court order.
                        ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                        -2-